The' opinion of the court was delivered by
Horton, C. J.:
The question principally argued in the briefs is, "Was the adjudication of the fence viewers as to the amount of compensation awarded the plaintiff conclusive? íhis question is disposed of adversely to the plaintiff in the case of Grey v. Edrington, 29 Kas. 208. In that casé it was said:
“ The statute provides that the assignment of a share or part of the partition fence to each of the parties, to be kept up and *232maintained by them, shall be final, conclusive and binding upon both of the parties, and upon all succeeding occupants ■ of the land. (Comp. Laws of 1879, ch. 40, §11.) But the statute nowhere provides that the award of compensation to either of the parties shall be final or conclusive. Hence we might infer that the legislature intended that the assignment of a portion of the fence to each of the parties to keep up and repair, should be final and conclusive; but that the award of compensation to one or the other of the parties should not be final or conclusive, and there are good reasons why such should be the law.”
It is alleged, however, in the petition in error, that the court erred in its conclusion of law, and that judgment should have been rendered for the plaintiff instead of the defendants. Section 559 of the code provides; among other things:
“ In cases decided by the supreme court, when the facts are agreed to by the parties, or found by the court below, or a referee, and when it does not appear, by exception or otherwise, that such findings are against the evidence in the case, the supreme court shall send a mandate to the court below, directing it to render such judgment in the premises as it should have rendered on the facts agreed to or found in the case.”
Upon the record, therefore, we are called upon to decide whether the court erred in its conclusion of law. This conclusion is supposed to be based upon the special findings of fact, and the general judgment follows the conclusion of law. If the conclusion of law is erroneous, and the findings of fact do not sustain the judgment, it is our duty to reverse the judgment, and direct the trial court to render such judgment in the premises as it should have rendered on the facts found in the case. While the award with respect to the compensation is not conclusive, it must be held to be prima fade evidence of the amount of money which the defendant, Mrs. S. R. Bell, should pay to the plaintiff for that portion of the fence assigned to her. Upon the award of the fence viewers, the plaintiff is entitled to judgment unless the findings show that the award is wrong, or corruptly made, or unless some other defense is established.
It is asserted the trial court held, that as the part of the *233fence assigned to Mrs. S. R. Bell had been set out for twenty years, any claim of compensation therefor was barred. The defense of the statute of limitations is not tenable. Section 14 of chapter 40, Comp. Laws of 1879, reads:
“"When in any controversy between the owners of adjoining lands as to their respective rights in any partition fence, it shall appear to the fence viewers that either of the owners had, before any complaint made to them, voluntarily erected the whole fence, or more than his just share of the same, or otherwise become proprietor thereof, the other occupant shall pay for so much as may be assigned to him to repair or maintain, the full value of which shall be ascertained and recovered in the manner hereinbefore provided.”
The fence viewers'made their report in writing, on February 14, 1880, and on that day assessed the value of the fence assigned to Mrs. S. R. Bell at $52, and the costs of the proceeding at $9.40. This action was commenced on May 19, 1880. The cause of action did not accrue until February 14, 1880, the date the fence viewers made their award of the compensation Mrs. S. R. Bell should pay the plaintiff. Although the fence had been set out for many years and the land on either side had been occupied, nothing is presented to bring the case within the statute of limitations, as the action of the plaintiff did not accrue until the award of the fence viewers was made; therefore the statute is no bar to the recovery of the plaintiff.
The judgment of the district court will be reversed, and the cause remanded with direction to the court below to enter judgment for the plaintiff
All the Justices concurring.